Name: Commission Regulation (EC) No 3331/94 of 21 December 1994 amending Regulation (EC) No 2027/94 fixing the reference prices applicable to wine sector products for 1994/95 and Regulation (EEC) No 3418/88 fixing the free- at-frontier reference prices applicable to import of certain wine products
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices;  agricultural activity;  beverages and sugar
 Date Published: nan

 No L 350/54 31 . 12. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 3331/94 of 21 December 1994 amending Regulation (EC) No 2027/94 fixing the reference prices applicable to wine sector products for 1994/95 and Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to import of certain wine products THE COMMISSION OF THE EUROPEAN COMMUNITIES, nomenclature ; whereas these adaptations do not call for any amendment of substance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), and in particular Articles 53(6) and 54(8) thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2027/94 is modified as follows : 1 . Article 1 (A) 6 is replaced by the following : '6. Liqueur wine within the meaning of Additional Note 4 (c) of Chapter 22 of the combined nomen ­ clature falling within the following CN codes : (a) ex 2204 21 83, ex 2204 21 84, ex 2204 29 83 and ex 2204 29 84 : ECU 59,22 per hectolitre ; Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Commission Regulation (EC) No 31 15/94 (4), and in particular Article 15 thereof, Whereas Council Regulation (EEC) No 2658/87 estab ­ lished a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Commu ­ nity ; Whereas Article 12 of Regulation (EEC) No 2658/87 provides for the Commission to adopt each year by means of a Regulation, to apply from 1 January of the following year, a complete version of the combined nomenclature together with the corresponding autonomous and conven ­ tional rates of duty of the Common Customs Tariff, as it results from measures adopted by the Council or the Commission ; (b) ex 2204 21 87, ex 2204 21 88 , ex 2204 21 89, ex 2204 21 91 , ex 2204 21 92, ex 2204 21 93, ex 2204 21 94, ex 2204 29 87, ex 2204 29 88, ex 2204 29 89, ex 2204 29 91 , ex 2204 29 92 and ex 2204 29 94 : . (aa) 15 % vol with more than 130 grams but not more than 330 grams of total dry extract per litre : ECU 38,1 1 per hectolitre ; (bb) other : ECU 74,23 per hectolitre ; (c) ex 2204 21 95, ex 2204 21 96, ex 2204 21 97, ex 2204 21 98, ex 2204 29 95, ex 2204 29 96 and ex 2204 29 98 : ECU 90,81 per hectolitre ; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Commission Regulation (EC) No 2027/94 of 8 August 1994 fixing the reference prices applicable to wine sector products for 1994/95 (*) and Commission Regula ­ tion (EEC) No 3418/88 of 28 October 1988 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 (% as last amended by Regulation (EC) No 2032/94 P) according to the terms of the combined (d) ex 2204 21 99 and ex 2204 29 99 : ECU 98,02 per hectolitre.' 2. Article 1 (A) 7 is replaced by the following : '7. Liqueur wine within the meaning of Additional Note 4 (c) to Chapter 22 of the combined nomen ­ clature intended for processing into products other than those falling within CN code 2204 : (a) ex 2204 21 83, ex 2204 21 84, ex 2204 29 83 and ex 2204 29 84 : ECU 59,82 per hectolitre ; (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 197, 30 . 7. 1994, p. 42. 0 OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 345, 31 . 12. 1994, p. 1 . 0 OJ No L 206, 9 . 8 . 1994, p. 3 . (6) OJ No L 301 , 4. 11 . 1988 , p. 10 . 0 OJ No L 207, 10. 8 . 1994, p. 1 . (b) ex 2204 21 87, ex 2204 21 88, ex 2204 21 89, ex 2204 21 91 , ex 2204 21 92, ex 2204 21 93, ex 2204 21 94, ex 2204 28 87, ex 2204 29 88, ex 2204 29 89, ex 2204 29 91 , ex 2204 29 92 and ex 2204 29 94 : ECU 63,96 per hectolitre ; 31 . 12. 94 Official Journal of the European Communities No L 350/55 (c) ex 2204 21 95, ex 2204 21 96, ex 2204 21 97, ex 2204 21 98, ex 2204 29 95, ex 2204 29 96 and ex 2204 29 98 : ECU 77,39 per hectolitre ; 8 . CN code '2204 21 59 is replaced by CN code '2204 21 98' ; 9. CN code '2204 21 90' is replaced by CN code '2204 21 99' ; 10. CN code '2204 29 25' is replaced by CN codes '2204 29 62 2204 21 64 2204 21 65' : 11 . CN code '2204 29 29' is replaced by CN (d) ex 2204 21 99 and ex 2204 29 99 : ECU 85,58 per hectolitre.' Article 2 Annex, Table 22-02 of Regulation (EEC) No 3418/88 is modified as follows : 1 . CN code '2204 21 25' is replaced by CN code '2204 21 79' ; 2. CN code '2204 21 29' is replaced by CN code '2204 21 80' ; 3 . CN code '2204 21 35' is replaced by CN code '2204 21 83' ; 4. CN code '2204 21 39' is replaced by CN code '2204 21 84' ; 5. CN code '2204 21 41 ' is replaced by CN codes '2204 29 71 2204 21 72 2204 21 75' ; codes '2204 21 87 2204 21 88 2204 21 89 2204 21 91 2204 21 92 2204 21 93' ; 12. CN code '2204 29 35 is replaced by CN code '2204 29 83' ; 13 . CN code '2204 29 39' is replaced by CN code '2204 29 84' ; 14. CN code '2204 29 45' is replaced by CN code '2204 29 93' ; 1 5. CN code '2204 29 49' is replaced by CN code '2204 29 94' ; 1 6. CN code '2204 29 55' is replaced by CN code '2204 29 97' ; 17. CN code '2204 29 59' is replaced by CN code '2204 29 98' ; 18 . CN code '2204 29 90' is replaced by CN code '2204 29 99' ; Article 3 This Regulation shall enter into force on 1 January 1995. 6. CN code '2204 21 49 is replaced by CN code '2204 21 94' ; 7. CN code '2204 21 51 ' is replaced by CN codes '2204 21 95 2204 21 96 2204 21 97' ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission